Title: To Alexander Hamilton from Rufus Graves, 16 November 1799
From: Graves, Rufus
To: Hamilton, Alexander


Oxford [Massachusetts] November 16, 1799. “Your letter of the 4th Oct. ordering the removal of the recruits receivd for the 16th Regt to this place for winter quarters, I received the 28th of Oct, and Issued my orders for the march on the twenty ninth. Agreeably to your directions I called on the Contra[c]tors for the means of tra[n]sporting the baggage Military Stores &c. But from the Contractor for New Hampshire could get no aid or assistance whatever. He informed me as he had heretofor done when I applied to him for quarters for the recruits and for the means of transporting the clothing to the respective subdistricts that his contract went only to the furnishing rations and that he should do nothing more unless it we⟨re⟩ some trifling matter. I have been obliged to provide at my own risque the transportation of the arms and accoutrements, tents, Camp equipage, baggage &c from Exeter to this place, and the Captains at the other subdistricts have been obliged to provide the transportation of their baggage in a similar manner.…”
